Lanzinger, J.,
dissenting.
{¶ 54} I respectfully dissent from the denial of the writ in this case. The question here is how accurate a trial court must be in notifying a defendant about postrelease control. I would answer that for notification to be proper, a defendant subject to mandatory postrelease control must be informed that postrelease control is mandatory, rather than discretionary, with the parole authority. Because none of the 12 petitioners were so notified in their cases, I would grant the writ.
{¶ 55} The 12 petitioners are currently in prison for violating their postreleasecontrol terms. Although all were subject to mandatory terms of postrelease control based upon their underlying convictions, they all claim they did not receive adequate notice of postrelease control in the sentencing entries issued by the trial courts. In denying the writ, the majority concludes that “[t]he petitioners’ sentencing entries, although they mistakenly included wording that suggested that imposition of postrelease control was discretionary, contained sufficient language to authorize the Adult Parole Authority to exercise postrelease control over the petitioners.”
{¶ 56} Previously, this court has explained the importance of notification in criminal cases. “[I]n order to properly impose a sentence in a felony case, a trial court must consider and analyze numerous sections of the Revised Code to determine applicability and must provide notice to offenders at the sentencing hearing and incorporate that notice into its journal entry.” State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, ¶ 9. With respect to community-control violations, we have stated that “[w]hen an offender violates community control conditions and that offender was not properly notified of the specific term that would be imposed, an after-the-fact reimposition of community control would totally frustrate the purpose behind [statutory] notification, which is to make the offender aware before a violation of the specific prison term that he or she will face for a violation.” (Emphasis sic.) State v. Brooks, 103 Ohio St.3d 134, 2004-Ohio-4746, 814 N.E.2d 837, ¶ 33.
{¶ 57} The petitioners in this case may have received some notice of the possibility of postrelease control, but the notice they received was neither proper nor adequate. Proper notification concerning postrelease control for these *436petitioners would have stated that postrelease control was mandatory, not just a possibility. Defendants are to be informed of the exact consequences of a conviction. See Hernandez v. Kelly (2006), 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301, at ¶ 31 (stating that the objective of Ohio’s sentencing laws is to ensure all interested parties “know precisely the nature and duration of the restrictions that have been imposed by the trial court on the defendant’s personal liberty”). This includes statements by the trial court about whether postrelease control is optional or mandatory and how long it will last. I disagree with the majority view that mere substantial compliance is sufficient.
Gerhardstein, Branch & Laufman Co., L.P.A., and Alphonse A. Gerhardstein; and Ohio Justice & Policy Center and David A. Singleton, for petitioners.
Jim Petro, Attorney General, and M. Scott Criss, Assistant Attorney General, for respondent.
{¶ 58} This court’s opinion in Hernandez supports petitioners’ claims. Like petitioners, Hernandez was not notified properly of mandatory postrelease control at his initial sentencing although he had been told that “he was ‘being sent to prison and placed on post-release control by the Parole Board for a period of up to five years.’ ” Id. at ¶ 2. He appealed and was resentenced, but postrelease control was not mentioned during resentencing. Id. at ¶ 4. After a seven-year prison term, the parole authority imposed five years of postrelease control, which Hernandez violated and for which he was returned to prison. Id. at ¶ 5-6. When he filed a writ of habeas corpus, seeking release from prison and from postrelease control, we granted the writ rather than remanding for resentencing. In granting the writ, we emphasized the importance of proper notification to defendants of the penalties they would face. Id. at ¶ 31.
{¶ 59} The length of time ordered for postrelease control and whether that time will be optional or mandatory are important factors for a defendant to know as part of the penalty imposed and, in my view, should be part of the defendant’s notification. I conclude that the improper notifications to petitioners did not adequately inform them of the postrelease-control conditions that they faced and, therefore, I would grant the writ.